July 19, 2012




                                   JUDGMENT

                 The Fourteenth Court of Appeals
    YOLANDA SANDRIA SAQUI AND ROSALIN REYES RAMIREZ, EACH
INDIVIDUALLY AND AS PERSONAL REPRESENTATIVES OF THE ESTATE OF
          MIGUEL ANGEL BARRAGAN SANDRIA, Appellants

NO. 14-12-00358-CV                          V.

  PRIDE INTERNATIONAL, INC., MEXICO DRILLING LIMITED, LLC, PRIDE
   CENTRAL AMERICA, LLC, PRIDE CENTRAL AMERICA, LLC (MEXICAN
 BRANCH) AND GULF OF MEXICO PERSONNEL SERVICES S. DE R.L.DE C.V.,
                             Appellees
                 ________________________________

         Today the court heard the parties’ agreed motion to dismiss the appeal from
the order signed March 19, 2012, granting the motion to dismiss for forum
nonconveniens filed by appellee, Pride Central America, LLC.

       Having considered the motion and found it meritorious, we order the appeal
DISMISSED with prejudice.

          We order each party to pay its costs incurred by this appeal.

          We further order this decision certified below for observance.

          We further order that mandate be issued immediately.